11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Shawn Ray Wishert,                             * From the 35th District Court
                                                 of Brown County,
                                                 Trial Court No. CR26987.

Vs. No. 11-21-00087-CR                         * October 13, 2022

The State of Texas,                            * Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.